—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about May 8, 2001, which denied the motion of defendant Bridge View II Company for summary judgment on its cross claim for indemnification against defendant Start Elevators Inc., unanimously affirmed, without costs.
Since the record did not permit the motion court to conclude as a matter of law either that negligence by defendant Start proximately caused plaintiffs alleged injury or that defendant-appellant movant Bridge View was free of negligence in connection with plaintiffs harm, Bridge View’s motion for summary judgment upon its claim for common-law indemnification from Start was properly denied (see, Correia v Professional Data Mgt, 259 AD2d 60, 65; see also, Sledz v 333 E. 68 St. Corp., 254 AD2d 196). Concur — Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.